Case 1:20-cv-00325-RGA Document 46 Filed 10/06/20 Page 1 of 1 PageID #: 1411




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


TAKEDA PHARMACEUTICALS U.S.A., :
INC.,                          :
                               :
              Plaintiff,       :
                               :
          v.                   :                     Civil Action No. 20-325-RGA
                               :
ALKEM LABORATORIES LIMITED and :
ASCEND LABORATORIES, LLC,      :
                               :
              Defendants.      :

                                           ORDER

                WHEREAS, the above-captioned case was stayed on October 6, 2020, due to

litigation that is presently pending before the Court (Takeda Pharmaceuticals U.S.A., Inc., v.

Mylan Pharmaceuticals, Inc., C.A. No. 19-2216-RGA) (D.I. 45);

                NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

related litigation has been resolved so this case may be reopened and other appropriate action

may be taken.




October 6, 2020                               /s/ Richard G. Andrews
  DATE                                       UNITED STATES DISTRICT JUDGE
